Citation Nr: 1138551	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  08-17 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin disability of the left ear (claimed as skin cancer).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to September 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has a skin disability of the left ear as a result of his service.  He served in the U.S. Marine Corps for nearly 27 years and retired in September 2005.  During service the Veteran developed a malignant melanoma of the forehead, which was removed.  

In June 2006 the Veteran sought treatment at the Camp Lejeune Naval Hospital for a mole and a painful lesion on his left ear.  A biopsy was performed.  Lab results revealed (1) atypical junctional melanocytic proliferation and changes consistent with condrodermatitis nodularis helicis and (2) atypical junctional melanocytic proliferation.  Surgical excisions were performed at the Duke University Medical Center in October and November 2006 with pre-operative diagnoses of atypical melanocytic neoplasm and malignant melanoma in situ, respectively.  Both surgical reports indicate that specimens were submitted for frozen section histopathology.  

A left ear tissue sample was taken at the Camp Lejeune Naval Hospital shortly after the November 2006 surgery.  Lab results revealed intradermal melanocytic nevus extending to base of biopsy.  The assessment was benign skin neoplasm pigmented nevus.  


Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a malignant tumor becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The only records in the file from the Duke University Medical Center are the two operative reports noted above.  There is some indication that additional pathology reports may exist as the operative reports indicate that specimens were submitted for frozen section histopathology.  The Veteran should be asked to provide authorization for VA to obtain any relevant medical records from the Duke University Medical Center.  In addition, the Veteran should be asked to identify any other records relevant to his claim and to either submit those records or authorize VA to obtain them.

In this case, there is some question as to whether the Veteran had a left ear malignant tumor during the year following service.  Specifically, the pre-operative diagnosis in November 2006 was malignant melanoma in situ.  A subsequent biopsy revealed a melanocytic proliferation.  In addition, the Veteran had a melanoma of the forehead removed in service, and had lesions of the cheek, shoulder, and back removed, with a diagnosis of intradermal nevus rendered.  However, no VA examination has been scheduled to determine whether his left ear skin condition is related to service.  Accordingly, the Veteran should be afforded a VA skin examination to determine if he has or had any malignant tumor of the left ear or any skin disability of the left ear that is related to his service, to include as related to the skin growths treated during service. 

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide authorization to obtain any outstanding, relevant treatment records for his left ear skin disability, to specifically include records from the Duke University Medical Center.  After securing the necessary authorization, the AMC/RO should request these records.  If any records are not available, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA skin examination to determine the nature of any left ear skin disability and to obtain an opinion as to whether such is possibly related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner is asked to address the following: 

a) Was the left ear growth first noted in June 2006 and subsequently treated during the remainder of 2006 a malignant tumor?  In rendering the opinion please explain whether "melanocytic" indicates a malignant versus benign growth and specifically discuss the significance of the November 2006 pre-operative diagnosis of malignant melanoma in situ).

b) Is at least as likely as not (50 percent probability or greater) that the Veteran has had any skin disability of the left ear that arose during service or is otherwise related to service, to include the malignant melanoma of the forehead shown in October 2000 and the intradermal nevus noted in 1998 on the cheek, shoulder and back? 

Please provide the medical basis for the opinions expressed. 

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


